Carley, Chief Judge.
Upon consideration of the entire record and the applicable statutory provisions, this discretionary appeal is hereby dismissed as having been improvidently granted. See generally Morgan v. G. M. &c. Corp., 167 Ga. App. 404 (307 SE2d 137) (1983).

Appeal dismissed.


McMurray, P. J., and Sognier, J., concur.

*605Decided November 6, 1990
Rehearing denied November 16, 1990
Woodson & Hanafee, H. Clifton Woodson, for appellant.
Taylor & Harp, J. Anderson Harp, Jefferson C. Callier, for appellee.